Exhibit 10.3

 



Statement of Work Agreement

 

This Statement of Work Agreement (“SOW Agreement”) is made and entered into on
November 12, 2015 by and between Neurotrope Bioscience, Inc. (“NTRP” or
“Neurotrope”) and Blanchette Rockefeller Neurosciences Institute (“BRNI”) (each,
a “Party” and collectively, the “Parties”), and is effective as of November 1,
2015 (the “SOW Agreement Effective Date”), pursuant to that certain Amended and
Restated Technology License and Services Agreement dated February 4, 2015 by and
between NTRP, on the one hand, and BRNI and NRV II LLC, on the other hand, (the
“TLSA”). This SOW Agreement hereby incorporates, and is subject to, the terms
and conditions of the TLSA. All capitalized terms used herein but not defined
herein shall have the respective meanings ascribed to them in the TLSA.

 

WHEREAS, the Parties intend that this SOW Agreement shall constitute a Statement
of Work pursuant to Paragraphs 3.1 and 3.2 of the TLSA for Services to be
provided by BRNI to NTRP under the TLSA; and

 

WHEREAS pursuant to Section 5.6 of the TLSA, BRNI has the “sole and exclusive
right (but not the obligation) to apply for, file, prosecute, or maintain
patents and applications for the Licensed IP, in each case, in any jurisdiction
throughout the world;” and

 

WHEREAS Section 5.6 of the TLSA further provides that “Neurotrope shall
reimburse BRNI for all of the attorneys’ fees, translation costs, filing fees,
maintenance fees, and other costs and expenses related to any of the foregoing”
(i.e. applications for filing, prosecution or maintenance) subject to certain
provisos; and

 

WHEREAS NTRP agreed that BRNI should undertake, pursuant to BRNI’s authority
from the United States Food and Drug Administration (the “FDA”), certain limited
human compassionate use trials; and

 



   

 



 

WHEREAS NTRP agrees to engage BRNI, pursuant to Section 3.1 and 3.2 of the TLSA,
as amended, and this SOW Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows.

 

1.This SOW Agreement shall commence as of the SOW Agreement Effective Date and
shall expire on December 31, 2016 (the “SOW Agreement Term”).

 

2.NTRP shall pay BRNI one million one hundred sixty six thousand six hundred
sixty six dollars ($1,166,666) in Service Fees payable in the amount of eighty
three thousand three hundred thirty three dollars ($83,333) per month for each
month from November 1, 2015 through December 31, 2016. NTRP agrees that the full
one million one hundred sixty six thousand six hundred sixty six dollars
($1,166,666) is a binding obligation of NTRP, and any failure to pay the full
amount shall constitute a breach of TLSA, as amended, and this SOW Agreement.
NTRP agrees that the payment for the month of November, 2015 will be paid by
NTRP within two (2) business days after the execution of the Securities Purchase
Agreement, dated November 12, 2015, between Neurotrope and the several buyers
thereto

 

3.The payments set forth in Paragraph 2 above, as and when made to BRNI, shall
also satisfy NTRP’s obligations to reimburse BRNI pursuant to Section 5.6 of the
TLSA for any and all attorneys’ fees, translation costs, filing fees,
maintenance fees, and other costs and expenses related to applying for, filing,
prosecuting, and maintaining patents and applications for the Licensed IP
incurred by BRNI during the SOW Agreement Term (but, for the avoidance of doubt,
such payments shall not satisfy any attorneys’ fees, translation costs, filing
fees, maintenance fees, or other costs or expenses related to applying for,
filing, prosecuting, and maintaining patents and applications for the Licensed
IP incurred by BRNI after the expiration or termination of the SOW Agreement
Term), as well as any litigation costs which BRNI may incur related to any of
the Licensed IP during the SOW Agreement Term. For clarity, BRNI shall not
commence any litigation to enforce the Licensed IP without the consent of NTRP
(which consent shall not be unreasonably withheld, delayed, or denied).

 

4.BRNI may enroll one (1) additional compassionate use patient, in addition to
the compassionate use patient currently enrolled, in trials of BRNI’s
Alzheimer’s (“AD”) therapeutic drug platform during the SOW Agreement Term, and
the payments set forth in Paragraph 2 above, shall satisfy any and all of NTRP’s
obligation whatsoever to BRNI or to any other Third Party for costs incurred or
to be incurred by BRNI relating to such trials during the SOW Agreement Term.
However, NTRP and BRNI shall jointly review protocols which shall be established
to the parties’ mutual satisfaction and contain appropriate safety measures to
be employed by the treating physician. It is understood and agreed by the
Parties that BRNI may receive cost reimbursement from patients, patients’
families, or other Third Parties in connection with such enrolled patients and
administration of these trials. No additional compassionate use or expanded
access patients shall be enrolled by BRNI without the consent of NTRP.

 



 2 

 



 

5.BRNI shall perform the Services requested by NTRP as set forth in Attachment A
to this SOW Agreement, which is incorporated herein and made a part hereof and
BRNI’s costs therefore shall be satisfied pursuant to the payments set forth in
Paragraph 2 above.

 

6.For the avoidance of doubt, this SOW Agreement shall not waive or modify any
of the paragraphs of the Statement of Work and Account Satisfaction Agreeent
between the Parties entered into on February 4, 2015 intended to survive
thereof, namely paragraphs 5, 9, 13, 15, 16, and 19 thereof.

 

 



Neurotrope Bioscience, Inc.   Blanchette Rockefeller Neurosciences Institute    
  By: /s/ Robert Weinstein   By:  /s/ William S. Singer           Name:  Robert
Weinstein   Name:  William S. Singer           Title:   Secretary and Treasurer
  Title:  President



 



 3 

 



 

Attachment A

 

Services to be performed by BRNI’s laboratory will include those to support
Neurotrope's ongoing Alzheimer's clinical program through the development and
validation of a new sensitive assay for PKC epsilon levels and activation
(pre-clinical work). This assay will then be used to monitor bryostatin's target
engagement in blood samples from patients in Neurotrope's clinical trials. While
the new PKC epsilon assay is being developed, we will use the current assay on
those patients enrolled earlier in the Phase 2b trial. The current assay was
able to demonstrate target engagement in the Phase 2a trial. It will also be
supplemented with our P32 assay that measures activation with more sensitivity -
before the new assay development is completed."

 

 

 

 

 



 4 

 

